Exhibit 10.1
EXTENSION TO OPTION AGREEMENT
THIS EXTENSION TO OPTION AGREEMENT (this “Extension”) dated as of November 27,
2008 is between Alseres Pharmaceuticals, Inc., a Delaware corporation with
offices at 239 South Street, Hopkinton, MA 01748 (“Alseres”) and BioAxone
Therapeutic Inc.(“BA”), a Canadian corporation with offices at 1100 Boulevard
Rene Levesque Oues, 25th floor, Montreal,QC h35bc9.
Whereas Alseres and BA entered into an Option Agreement dated as of April 30,
2008 pursuant to which the parties agreed to amend the License Agreement between
them dated as of December 28, 2006 upon the payment to BA by Alseres of the
Option Fee (as defined in the Option Agreement) on or before the expiration of
the Option Period (as defined in the Option Agreement);
Whereas the parties desire to extend the Option Period through December 31, 2008
with all other terms of the Option Agreement remaining the same;
Now Therefore, in exchange for consideration the adequacy of which is hereby
acknowledged, the parties hereto, intending to be legally bound hereby, do agree
to extend the Option Period to expire on December 31, 2008 and agree that all
other terms of the Option Agreement will remain in full force and effect as
written therein.
The undersigned duly authorized parties have set forth their signatures as of
the date first indicated above.

          BIOAXONE THERAPEUTIC INC.
      By   /s/ Serge Langford       Name   Serge Langford        Title   for
Board of Directors         

          ALSERES PHARMACEUTICALS, INC.
      By   /s/ Kenneth L. Rice       Name   Kenneth L. Rice      Title  
Executive Vice President and Chief Financial Officer           

 